Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 25 October 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          Gentlemen
          Head Quarters West-point 25th Octbr 1779.
        
        I have just now received a letter from Col. Hamilton, mentioning your having changed your position of Lewis Town, for that of little Egg harbour, and that you would write me more fully on your arrival at the furnace.
        In my last I informed you that the enemy had evacuated both their posts at Kings-ferry, since which no alteration has taken place, that has come to my knowlege. Things at Rhode Island remain in the same situation, at least, I have received no accounts either confirming or contradicting my former intelligence. I am Gentln your most obt & hble servt
        
          Go: Washington
        
      